                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

DWIGHT RUSSELL,                                     §
JOHNNIE PIERSON,                                    §
JOSEPH ORTUNO                                       §
                                                    §
        On behalf of themselves and all             §
        others similarly situated,                  §
                                                    §
                                Plaintiffs,         §
                                                    §
v.                                                  §           CIVIL ACTION NO. 4:19-cv-00226
                                                    §           (Class Action)
                                                    §
HARRIS COUNTY, TEXAS, and                           §
SHERIFF ED GONZALEZ,                                §
                                                    §
                                Defendants.         §

                NOTICE OF APPEARANCE ON BEHALF OF PLAINTIFFS

        I, Natalia M. Cornelio, an attorney with the Texas Civil Rights Project, hereby file this Notice

of Appearance on behalf of all Plaintiffs in this action.



        Dated: January 22, 2019.

                                                Respectfully submitted,

                                                _/s/ Natalia Cornelio
                                                Natalia Cornelio
                                                Illinois Bar No. 6289267
                                                Southern Dist. No. 1278866
                                                TEXAS CIVIL RIGHTS PROJECT
                                                405 Main Street, 7th Floor
                                                Houston, TX 77002
                                                Tel: (832) 767-3650 ext. 160
                                                Fax: (832) 554-9981
                                                natalia@texascivilrightsproject.org


                                                ATTORNEY FOR PLAINTIFFS
                                CERTIFICATE OF SERVICE

         I certify that a true and correct copy of the foregoing Notice of Appearance on behalf of
Plaintiffs has been filed on March 12, 2018, via the CM/ECF system, which will automatically serve
a Notice of Electronic Filing on all counsel of record.

                                             /s/ Natalia Cornelio
                                             Natalia Cornelio




                                                2
